Order entered October 5, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01178-CR

                          GEORGE GUO, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 194th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F19-00090-M

                                   ORDER

      Before the Court is appellant’s September 30, 2020 fifth motion for

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due on November 2, 2020.



                                             /s/   BILL PEDERSEN, III
                                                   JUSTICE